Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Watanabe (US 6,168,772).
Watanabe teaches a catalyst for selective oxidation of carbon monoxide in reformed gases (col 1, lines 5-10). When the support, such as zeolite, having apertures is in contact with the supplied gas, the gas passes through the aperture while repeatedly colliding with the aperture wall. Since the passing speed decreases with the increase of the weight of the molecule and a number of polar groups exist on the apertures of the support, such as a molecule of carbon monoxide which has a higher molecular weight than a molecule such as hydrogen. Therefore, a residence time of the carbon monoxide and the oxygen is considerably longer than that of the hydrogen so the opportunities of the adsorption of the carbon monoxide onto such a catalyst as platinum supported on the walls of the apertures as ultrafine particles increase to promote the oxidation reaction of the carbon monoxide (col 2, lines 52-67). 
Watanabe neither teaches nor renders obvious a simulation for obtaining transportability of gas or ions inside of a pore, wherein a first concentration ratio, which indicates the ratio of the concentration of gas or ions inside the pore to the concentration of gas or ions outside the pore, is obtained. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        May 26, 2022